Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d) and (e).  The certified copy has been filed on 5/13/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/6/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 5/6/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-31 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in alternative, under 35 U.S.C. 103(a) as unpatentable over Kosuzu (US 2003/0157407).
Regarding claim 17, Kosuzu discloses a Si powder having an average primary particle size between 20 nm and 200 nm [0020], wherein the powder has a total oxygen content equal to or less than 3% by weight at room temperature [0021].  See Table 3.
Regarding claim 20, having a metallic purity of at least 98 wt% Si [0282].
Regarding claim 22, further comprising an element M selected from the group consisting of transition metals, metalloids, Group IIa elements and carbon [0121].

Regarding claim 21, Kosuzu discloses having a total oxygen content less than 5% by weight [0053].  Regarding “after being aged for 1 hour at 700°C under atmospheric conditions and in air”, Kosuzu discloses the powder is subject to heat treatment if necessary [0166].  The limitation has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Therefore, claim 21 in anticipated by Kosuzu.  However, if not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious.  In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324.  See MPEP 2113.

Regarding claim 17, Kosuzu discloses an oxidized surface of silicon, the surface layer having an average thickness between 0.5 nm and 10 nm [0161].  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.  
Regarding claim 17 “wherein the powder has a SiOx surface layer with 0<x<2,” and regarding claim 19, having an oxidized SiOx surface layer with 1<x<2, Kosuzu discloses the formation of the surface coat thin oxide film may be conducted by a method in that the silicon-based fine powder is exposed to an inert gas atmosphere containing oxygen in a small amount to oxidize the surface of the silicon-based fine powder into a thin oxide surface coat film. As the inert gas, nitrogen gas, argon gas, and helium gas are preferred [0159].  If necessary, the anode material fine powder whose surface is covered by an oxidation preventive thin film comprising a thin oxide film or a thin polymer film which is taken out in the atmospheric air in Step 4 of FIG. 1 may be subjected to a heat treatment in order to make the oxidation preventive thin surface coat film to be more dense and more strong so that the oxidation preventive thin surface coat film exhibits an ensured oxidation preventive function [0166].  
In any case, the heat treatment is necessary to be conducted at a temperature which is lower than the fusing point of the anode material fine powder (the silicon-based material fine powder) [0169]. 
In the case where the heat treatment is conducted in the air, the heat treatment is necessary to be conducted at a temperature where the reaction with the oxygen of the air is not progressed [0170]. 
In the case where the anode material fine powder is a silicon fine powder, when the heat treatment is conducted in the air, the heat treatment temperature is preferably in a range of from 80 to 450 C or more preferably in a range of from 100 to 350 C Similarly, in the case where the heat treatment is conducted in an inert gas atmosphere, the heat treatment temperature is preferably in a range of from 80 to 900 C, more preferably in a range of from 80 to 600 C, most preferably in a range of from 100 to 400 C [0171].
The instant Specification states passivating the submicron sized Si particles in an oxygen containing gas at a temperature below 700 C, preferably below 450 C (page 4 of instant Specification).  
Given the same oxygen content of Kosuzu’s silicon particles with an oxidized silicon coating and the coating thickness, it appears that the oxidized coating composition would meet the limitations of claims 17 and 19.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 23, Kosuzu discloses a Li-ion battery comprising the Si powder of claim 17, as a negative electrode material.


Regarding claim 24, a powder comprising particles, wherein the particles have an average primary particle size between 20 nm and 200 nm [0020], wherein the particles comprise a silicon core having a surface and a layer at the surface of the silicon core, the powder has a total oxygen content equal to or less than 3% by weight at room temperature [0021].  See Table 3.
Regarding claim 24, Kosuzu discloses an oxidized surface of silicon, the surface layer having an average thickness between 0.5 nm and 10 nm [0161].  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.  
Regarding claim 28, having a metallic purity of at least 98 wt% Si [0282].
Regarding claim 30, further comprising an element M selected from the group consisting of transition metals, metalloids, Group IIa elements and carbon [0121].

Regarding claim 24 wherein the layer comprises SiOx with 0<x<2, and regarding claim 25, the layer at the surface of the silicon core consists of SiOx with 0<x<2, regarding claim 27, the layer at the surface of the silicon core comprises SiOx with 1<x<2, Kosuzu discloses the formation of the surface coat thin oxide film may be conducted by a method in that the silicon-based fine powder is exposed to an inert gas atmosphere containing oxygen in a small amount to oxidize the surface of the silicon-based fine powder into a thin oxide surface coat film. As the inert gas, nitrogen gas, argon gas, and helium gas are preferred [0159].  If necessary, the anode material fine powder whose surface is covered by an oxidation preventive thin film comprising a thin oxide film or a thin polymer film which is taken out in the atmospheric air in Step 4 of FIG. 1 may be subjected to a heat treatment in order to make the oxidation preventive thin surface coat film to be more dense and more strong so that the oxidation preventive thin surface coat film exhibits an ensured oxidation preventive function [0166].  
In any case, the heat treatment is necessary to be conducted at a temperature which is lower than the fusing point of the anode material fine powder (the silicon-based material fine powder) [0169]. 
In the case where the heat treatment is conducted in the air, the heat treatment is necessary to be conducted at a temperature where the reaction with the oxygen of the air is not progressed [0170]. 
In the case where the anode material fine powder is a silicon fine powder, when the heat treatment is conducted in the air, the heat treatment temperature is preferably in a range of from 80 to 450 C or more preferably in a range of from 100 to 350 C Similarly, in the case where the heat treatment is conducted in an inert gas atmosphere, the heat treatment temperature is preferably in a range of from 80 to 900 C, more preferably in a range of from 80 to 600 C, most preferably in a range of from 100 to 400 C [0171].
The instant Specification states passivating the submicron sized Si particles in an oxygen containing gas at a temperature below 700 C, preferably below 450 C (page 4 of instant Specification).  
Given the same oxygen content of Kosuzu’s silicon particles with an oxidized silicon coating and the coating thickness, it appears that the oxidized coating composition would meet the limitations of claims 17 and 19.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 29, Kosuzu discloses having a total oxygen content less than 5% by weight [0053].  Regarding “after being aged for 1 hour at 700°C under atmospheric conditions and in air”, Kosuzu discloses the powder is subject to heat treatment if necessary [0166].  The limitation has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Therefore, claim 21 in anticipated by Kosuzu.  However, if not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious.  In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324.  See MPEP 2113.

Regarding claim 31, Kosuzu discloses a Li-ion battery comprising the Si powder of claim 24, as a negative electrode material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kosuzu (US 2003/0157407) as applied to claim 17 and 24.
Regarding claim 18, the surface layer has a thickness between 0.5 nm and 5 nm, Kosuzu discloses a range from 1 to 30 nm [0161].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 26, the layer at the surface of the silicon core has a thickness between 0.5 nm and 5 nm, Kosuzu discloses a range from 1 to 30 nm [0161].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724